Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1, 3 through 9 and 11 through 20 (now renumbered Claims 1 - 18) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 9, 14 and 18 are allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest a signal converting configured to convert the n-bit dimming select signal into an m-bit switch control signal wherein m corresponds to a number of outputs from the signal converter, nor teach or fairly suggest transmitting a dimming select signal comprising digital data for identifying and selecting a corresponding one of the light-source drivers to which the dimming level signal is applied.

Claims 3 through 8, 11 through 13, 15 through 17, 19 and 20 are allowable for being dependent upon independent claims 1, 9, 14 and 18.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 

Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622